Citation Nr: 0803762	
Decision Date: 02/01/08    Archive Date: 02/12/08

DOCKET NO.  04-41 849A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for colon cancer, claimed 
as due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Fleet Reserve Association


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The appellant served on active duty from July 1948 to July 
1978.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2003 rating decision issued by the VA 
Regional Office (RO) in St. Petersburg, Florida that denied 
the appellant's claim for service connection for 
adenocarcinoma of the colon claimed as due to herbicide 
exposure.

In December 2004, the appellant submitted a VA Form 9 in 
which he declared that he wanted a Board hearing at the RO.  
That hearing before the Board was scheduled to be conducted 
at the RO on February 14, 2007.  In January 2007, the 
appellant cancelled that hearing.  Therefore, as there is no 
current outstanding hearing request, the case is ready for 
appellate review.

The Board notes that the appellant's claim for service 
connection for colon cancer had been denied on a direct basis 
in a rating action issued by the RO in May 1994.  Since then, 
38 C.F.R. § 3.309(e) has been amended to include additional 
conditions as diseases associated with exposure to an 
herbicide agent.  The RO has apparently reviewed the 
appellant's claim for service connection on a de novo basis.  
Where there is an intervening liberalizing law or VA issue 
that may affect the disposition of a claim, VA is required to 
conduct a de novo review of the previously denied claim.  See 
Pelegrini v. Principi, 18 Vet. App. 112, 125-26 (2004); 
Spencer v. Brown, 4 Vet. App. 283, 288-89 (1993), aff'd, 17 
F.3d 368 (Fed. Cir. 1994).  Thus, the Board has identified 
the appellant's colon cancer claim as indicated on the title 
page.  

In November 2007 written argument, the appellant's 
representative raised the issue of entitlement to service 
connection for hypertension based on aggravation of that 
condition by the service-connected diabetes mellitus 
disability.  The matter is referred to the RO for appropriate 
action.


FINDINGS OF FACT

1.  The appellant had active service in Vietnam during the 
Vietnam era.

2.  There is no competent medical evidence showing that the 
appellant has any of the disorders specifically listed at 
38 C.F.R. § 3.309(e).

3.  The appellant was not treated for any carcinoma of the 
colon while he was on active duty or until many years after 
service.

4.  The appellant's adenocarcinoma of the colon is not 
attributable to exposure to herbicides in service.


CONCLUSION OF LAW

The criteria for the assignment of service connection for 
colon cancer on direct, secondary and presumptive bases have 
not been met.  38 C.F.R. §§ 101, 1101, 1110, 1111, 1112, 
1116, 1131, 1132, 1133, 1137, 1154, 5102, 5103, 5103A, and 
5107(a) (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.1, 3.102, 
3.159, 3.303, 3.306, 3.307. 3.309, 3.310 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative, if any, of any information, 
and any medical or lay evidence, that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  
Proper notice from VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
(3) that the claimant is expected to provide; and (4) must 
ask the claimant to provide any evidence in his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  This notice must be provided prior to an 
initial unfavorable decision on a claim by the agency of 
original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 
1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  

The appellant was notified of the information necessary to 
substantiate his colon cancer due to herbicide exposure 
service connection claim by correspondence dated in November 
2002 (prior to the initial AOJ decision in this matter).  
This document informed the appellant of VA's duty to assist 
and what kinds of evidence the RO would help obtain.  In that 
letter, the RO informed the appellant about what was needed 
to establish entitlement to service connection.  The letter 
informed the appellant of what evidence was required to 
substantiate the service connection claim and of the 
appellant's and VA's respective duties for obtaining 
evidence.  The appellant was asked to submit evidence and/or 
information in his possession to the AOJ; this request was 
explicitly made in a letter dated in November 2006.  
Therefore, VA has no outstanding duty to inform the appellant 
that any additional information or evidence is needed as to 
his colon cancer service connection claim.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), 
(d).  Here, VA reviewed the appellant's service personnel and 
medical records.  VA and private medical records were 
associated with the claims file and reviewed.  The appellant 
was informed about the kind of evidence that was required and 
the kinds of assistance that VA would provide and he was 
supplied with the text of 38 C.F.R. § 3.159.  The appellant 
did not provide any information to VA concerning available 
relevant treatment records that he wanted the RO to obtain 
for him that were not obtained.  The appellant was given more 
than one year in which to submit evidence after the RO gave 
him notification of his rights under the pertinent statute 
and regulations.  

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In 
determining whether the duty to assist requires that a VA 
medical examination be provided or medical opinion obtained 
with respect to a veteran's claim for benefits, there are 
four factors for consideration.  These four factors are:  
(1) whether there is competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability; (2) whether there is evidence establishing that 
an event, injury, or disease occurred in service, or evidence 
establishing certain diseases manifesting during an 
applicable presumption period; (3) whether there is an 
indication that the disability or symptoms may be associated 
with the veteran's service or with another service-connected 
disability; and (4) whether there otherwise is sufficient 
competent medical evidence of record to make a decision on 
the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States 
Court of Appeals for Veterans Claims (Court) has stated that 
this element establishes a low threshold and requires only 
that the evidence "indicates" that there "may" be a nexus 
between the current disability or symptoms and the veteran's 
service.  The types of evidence that "indicate" that a 
current disability "may be associated" with military 
service include, but are not limited to, medical evidence 
that suggests a nexus but is too equivocal or lacking in 
specificity to support a decision on the merits, or credible 
evidence of continuity of symptomatology such as pain or 
other symptoms capable of lay observation.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  

In this case, no medical examination or opinion was required 
because the appellant has not alleged that he had colon 
cancer in service or within the presumptive period following 
service, because colon cancer is not a presumptive disease 
for herbicide exposure, and because there is no indication 
that his colon cancer is associated with the appellant's 
presumed exposure to herbicides while he was on active duty 
or to any other incident of service.  See McLendon v. 
Nicholson, 20 Vet. App. 79 (2006).  Therefore, there is no 
duty to assist or notify that is unmet.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), which held that the 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim.  Those five elements include: 1) veteran status; 2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  

The Court held that upon receipt of an application for a 
service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Additionally, 
this notice must include notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded. 

Although the RO did advise the appellant of such information 
concerning ratings and effective dates in June 2006, and 
January 2007, because the colon cancer due to herbicide 
exposure service connection claim is being denied, the 
questions of an appropriately assigned evaluation and the 
effective date for a grant of service connection are not 
relevant.  Proceeding with this case in its current 
procedural posture would not therefore inure to the 
appellant's prejudice. 

The appellant was provided with notice as to the medical 
evidence needed for service connecting a disability, as well 
as the assistance VA would provide.  Therefore, there is no 
duty to assist that was unmet and the Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the veteran has been prejudiced 
thereby).

All relevant facts with respect to the colon cancer claim 
addressed in the decision below have been properly developed.  
Under the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).

The Merits of the Claim

In adjudicating a claim, the Board determines whether (1) the 
weight of the evidence supports the claim or, (2) whether the 
weight of the "positive" evidence in favor of the claim is in 
relative balance with the weight of the "negative" evidence 
against the claim.  The appellant prevails in either event.  
However, if the weight of the evidence is against the 
appellant's claim, the claim must be denied.  38 U.S.C.A. 
§ 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).

Service connection may be granted for a chronic disability 
resulting from a disease or injury incurred in or aggravated 
by active service.  38 U.S.C.A. §§ 1110, 1131.  A chronic 
disease listed in 38 C.F.R. § 3.309(a) will be considered to 
have been incurred in service if it is manifest to a degree 
of 10 percent or more one year following the date of 
separation from service even though there is no evidence of 
such disease during service.  38 C.F.R. § 3.307.

To establish service connection for a disability, symptoms 
during service, or within a reasonable time thereafter, must 
be identifiable as manifestations of a chronic disease or 
permanent effects of an injury.  Further, a present 
disability must exist and it must be shown that the present 
disability is the same disease or injury, or the result of 
disease or injury incurred in or made worse by the 
appellant's military service.  Rabideau v. Derwinski, 2 Vet. 
App. 141, 143 (1992); 38 C.F.R. § 3.303(a).  

For the showing of chronic disease in service there are 
required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  Continuity of symptomatology is required only 
where the condition noted during service (or in the 
presumptive period) is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  When the fact of chronicity in service is not 
adequately supported, then the showing of continuity after 
discharge is required to support the claim.  See 38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease occurred in service.  38 C.F.R. § 3.303(d).

As reflected by the April 2003 rating decision, VA has 
conceded that the appellant was exposed to herbicides while 
on duty in Vietnam during the Vietnam era.  If a veteran was 
exposed to a herbicide agent during active military, naval, 
or air service, the following diseases shall be service 
connected if the requirements of 38 U.S.C.A. § 1116 and 
38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no 
record of such disease during service, provided further that 
the rebuttable presumption provisions of 38 U.S.C.A. § 1113 
and 38 C.F.R. § 3.307(d) are also satisfied: chloracne or 
other acneform diseases consistent with chloracne, Type II 
diabetes mellitus, Hodgkin's disease, multiple myeloma, non-
Hodgkin's lymphoma, acute and subacute peripheral neuropathy 
(defined as transient peripheral neuropathy that appears 
within weeks or months of exposure to an herbicide agent and 
resolves within two years of the date of onset), porphyria 
cutanea tarda, prostate cancer, respiratory cancers (cancer 
of the lung, bronchus, larynx, or trachea), and soft-tissue 
sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's 
sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e).

The Secretary of Veterans Affairs has determined that there 
is no positive association between exposure to herbicides and 
any other condition for which the Secretary has not 
specifically determined that a presumption of service 
connection is warranted.  See Notice, 59 Fed. Reg. 341-346 
(1994); see also Notice, 61 Fed. Reg. 41,442-41,449, and 61 
Fed. Reg. 57,586-57,589 (1996); Notice, 64 Fed. Reg. 59,232- 
243 (Nov. 2, 1999).  

Notwithstanding the foregoing presumption provisions, which 
arose out of the Veteran's Dioxin and Radiation Exposure 
Compensation Standards Act, Public Law No. 98-542, § 5, 98 
Stat. 2725, 2727-29 (1984), and the Agent Orange Act of 1991, 
Public Law No. 102-4, § 2, 105 Stat. 11 (1991), the United 
States Court of Appeals for the Federal Circuit has 
determined that a claimant is not precluded from establishing 
service connection for disability due to Agent Orange 
exposure with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); Ramey v. Brown, 9 Vet. App. 
40, 44 (1996), aff'd sub nom. Ramey v. Gober, 120 F.3d 1239 
(Fed. Cir. 1997), cert. denied, 118 S. Ct. 1171 (1998). See 
Brock v. Brown, 10 Vet. App. 155, 160-61 (1997).  Thus, the 
presumption is not the sole method for showing causation, and 
thereby establishing service connection.

In other words, the fact that the veteran does not meet the 
requirements of 38 C.F.R. § 3.309 does not in and of itself 
preclude him from establishing service connection as he may, 
in the alternative, establish service connection by way of 
proof of actual direct causation, showing that his exposure 
to an herbicide during service caused any current disorders.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(d).  However, where the 
dispositive issue involves a question of medical causation 
(such as whether a condition claimed is the result of active 
service in the military), only competent medical evidence is 
probative.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).

In the present case, the evidence of record indicates that 
the appellant had active service in Vietnam where he was 
exposed to herbicides.  However, to date, the medical 
evidence does not indicate that he has been diagnosed with 
any one of the presumptive diseases enumerated by the 
Secretary pursuant to the statute.  See 38 C.F.R. §§ 3.307, 
3.309(e).  Adenocarcinoma of the colon is not entitled to the 
presumption of service incurrence due to Agent Orange 
exposure.  The appellant is not entitled to a presumption 
that his claimed colon cancer is related to exposure to 
herbicide agents used in Vietnam.  As a matter of law, the 
appellant cannot receive the benefit of a presumption that 
his claimed adenocarcinoma condition was caused by his 
exposure to Agent Orange or other herbicidal agent.  

As previously noted, the presumption is not the sole method 
for showing causation, and thereby establishing service 
connection.  In other words, the fact that the veteran does 
not meet the requirements of 38 C.F.R. § 3.309 does not in 
and of itself preclude him from establishing service 
connection as he may, in the alternative, establish service 
connection by way of proof of actual direct causation, 
showing that his exposure to an herbicide during service 
caused any current disorders.  38 U.S.C.A. § 1110; 38 C.F.R. 
§ 3.303(d).  The Board will now assess the appellant's claim 
on a direct basis.

In order for service connection to be warranted, there must 
be evidence of a present disability that is attributable to a 
disease or injury incurred during service.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).  The Court has held 
that, in order to prevail on the issue of service connection, 
there must be medical evidence of a (1) current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  Where the 
dispositive issue involves a question of medical causation 
(such as whether a condition claimed is the result of active 
service in the military), only competent medical evidence is 
probative.  See Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  In this case, the appellant has submitted no 
competent medical evidence showing that the claimed 
adenocarcinoma was present in service or was present within 
one year following separation from service.  The claimant 
does not satisfy this element of a claim of service 
connection by merely presenting his opinion because he is not 
a medical health professional and his opinion does not 
constitute competent medical authority.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Review of the appellant's service medical records reveals 
that no colon cancer was diagnosed while the appellant was on 
active duty.  In the June 1978 report from the appellant's 
separation examination there is no mention of any colon 
cancer.  While the appellant described symptoms associated 
with a hiatal hernia, there was no mention of any intestinal 
problem.  Post-service, the appellant underwent a VA medical 
examination in September 1978; he did not complain of any 
intestinal problems.  The examiner noted that the appellant 
had no areas of pain, tenderness or rigidity in the abdomen.  
The examiner did not include any diagnosis relating to the 
intestines in the examination report.

In addition, there is no evidence of record that the 
appellant experienced any colon condition until many years 
after service; he was initially diagnosed with the colon 
adenocarcinoma in 1993.  Further, the evidence of record does 
not include any medical opinion that indicates the 
appellant's adenocarcinoma of the colon is etiologically 
related to service or to any service-connected disability.  
The Board is cognizant of the statements of the appellant to 
the effect that his colon cancer is due to in-service 
exposure to herbicides.  However, the evidence does not 
indicate that the appellant possesses medical expertise.  He 
is not competent to render an opinion on a matter involving 
medical knowledge, such as diagnosis or causation.  See 
Edenfield v. Brown, 8 Vet. App. 384, 388 (1995); Robinette v. 
Brown, 8 Vet. App. 69, 74 (1995).  To the extent that his 
statements represent evidence of continuity of 
symptomatology, without more these statements are not 
competent evidence of a diagnosis of a cancer, nor do they 
establish a nexus between colon cancer and the appellant's 
military service.  Although lay evidence is acceptable to 
prove the occurrence of an injury during active duty or 
symptomatology over a period of time when such symptomatology 
is within the purview of or may be readily recognized by lay 
persons, lay testimony is not competent to prove a matter 
requiring medical expertise, such as a diagnosis or opinion 
as to medical causation.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-495 (1992).

In sum, given the absence of a competent medical opinion as 
to a nexus between the colon cancer and exposure to 
herbicides or some other incident of service or to a service-
connected disability, the Board finds that the preponderance 
of the evidence is against the claim for service connection 
for adenocarcinoma of the colon and service connection must 
be denied.  


ORDER

Service connection for adenocarcinoma of the colon, claimed 
as due to exposure to herbicides, including Agent Orange, is 
denied.


____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


